Citation Nr: 0517054	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  98-19 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from July 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The veteran requested a hearing in December 1998.  He was 
notified of the date, time, and location of that hearing by a 
VA letter dated in June 1999.  The veteran failed to report 
for his scheduled hearing and there are no other outstanding 
hearing requests of record.

The veteran's claim was previously before the Board, and in 
November 1999, July 2003, and June 2004 remands it was 
returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.


FINDING OF FACT

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.   


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002). 38 U.S.C.A.. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a September 1997 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  In a September 1998 statement of the case and 
supplemental statements of the case issued in November 1998, 
July 2003, and January 2005, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In May 2001 and June 2004 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  He was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA, as well as 
VA would request other relevant records held by any Federal 
agency or department.  The veteran was also informed of his 
duty to provide VA with enough information to identify and 
locate other existing records, i.e., names of persons, 
agencies, or companies that hold relevant medical records, 
addresses of these individuals, and the dates that such 
treatment was received.  

The veteran was essentially informed that he could either 
submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment and examination reports.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the September 1997 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until May 2001 and June 2004.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
veteran received such notice in May 2001 and June 2004.  

Any defect with respect to the timing of the VCAA notice 
requirement was also harmless error.  While the notice 
provided to the veteran in May 2001 and June 2004 was not 
given prior to the September 1997 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the January 2005 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


Analysis of the Claim

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  He contends that he 
developed the disability during active service when, as an 
African-American, he was subject to racial discrimination.  
The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the veteran's claim and service 
connection therefore cannot be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
psychoses, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

Congenital or developmental defects, refractive error of the 
eyes, personality disorders, and mental deficiency, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2004); Beno v. 
Principi, 3 Vet. App. 439 (1992) (holding that personality 
disorders are developmental in nature, and, therefore, not 
entitled to service connection).  In addition, VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  VAOPGCPREC 
82-90; see also 38 C.F.R. §§ 3.306, 4.127 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Service medical records show that in February 1992, the 
veteran underwent a "stress evaluation."  At that time he 
complained of increased frustration, disinterest with his 
current job, and conflict with his supervisor.  Following an 
examination, he was diagnosed with situational stress 
reaction with depression.  It was noted that he would be 
referred for a psychological evaluation.  At his 
psychological evaluation later that month, the veteran 
reported that he was the subject of racial discrimination.  
He reported having insomnia, weight gain, social withdrawal, 
and tension headaches due to the discrimination.  Following 
an examination, the veteran was diagnosed with adjustment 
disorder, not otherwise specified (NOS), with depressive and 
withdrawal features related to work environment.  

In March 1992, the veteran was re-evaluated.  It was noted 
that since his February 1992 evaluation, he had been 
transferred to a new division and continued to perceive 
racial discrimination.  It was further noted that 50 percent 
of his new division were African-Americans who did not 
perceive the division in the same way as the veteran.  
Following an examination, the veteran was diagnosed with 
adjustment disorder.  It was noted that he had immature 
traits and that his prognosis for change was poor based on 
lack of insight and that he projects blame onto the Navy.  

At a May 1992 follow-up review, the veteran reported 
continued problems with both personal and occupational 
functioning.  He was ultimately diagnosed with Axis I "life 
circumstance problem."  An Axis II diagnosis indicated a 
personality disorder, NOS with immature and passive 
aggressive traits that existed prior to entrance.  While the 
veteran was noted to be fit for duty, separation was strongly 
recommended as he manifested a longstanding disorder of 
behavior and character that was of such severity as to 
interfere with serving adequately in the Navy.  It was 
further noted that the veteran had a potential risk for harm 
to others or himself.  

On his June 1992 Report of Medical History, the veteran 
denied having nervous trouble, depressive, excessive worry, 
or frequent trouble sleeping.  It was noted that he had been 
treated in March 1992 for a psychological evaluation.  His 
contemporaneous Report of Medical Evaluation noted that no 
psychiatric disorders were present.  

A service report from the Department of the Navy noted that 
the veteran was recommended for separation from service due 
to a personality disorder.  It was further noted that based 
on his repeated adjustment problems over a period of months, 
he was evaluated and though not considered mentally ill, he 
manifested a longstanding disorder of behavior and character 
traits of such a severity as to interfere with adequately 
serving on active duty.  

At his February 1993 VA examination, the veteran complained 
of being subject to racial discrimination and slurs.  He 
stated that he experienced stress, an inability to "think 
straight," bad nerves, and headaches.  Following an 
examination, the veteran was diagnosed with Axis I depressive 
reaction and Axis II passive aggressive personality.  The 
etiology of the veteran's disorder was not discussed.  

At a June 1998 VA examination, the veteran reported that he 
had experienced a great deal of prejudicial behavior form his 
fellow seamen and his Petty Officer during service.  He 
indicated that he had been consistently assigned to the 
dirtiest jobs and was taunted with racial epithets.  After 
service, the veteran asserted that he continued to encounter 
similar prejudicial climates on several of his jobs.  He 
stated that he was afraid that he would lose control and 
attack a co-worker who discriminated against him.  Following 
an examination, the veteran was diagnosed with Axis I 
intermittent explosive disorder (provisional).  A depressive 
disorder was ruled out. 

During a June 2001 VA examination, the veteran underwent 
testing under the Minnesota Multiphasic Personality Inventory 
II (MMPI-2), which indicated that the veteran's profile was 
suggestive of an individual who admitted to having personal 
and emotional problems.  It was noted that he had a poor 
self-concept and was likely dissatisfied with his current 
life situation, and that his presentation was most associated 
with an Axis I diagnosis of depressive disorder and that Axis 
II included personality disorders with narcissistic, 
paranoid, passive-aggressive, and histrionic traits.  This 
diagnosis was endorsed by a separate June 2001 VA examiner.

A December 2002 VA opinion report noted that the veteran's 
claims file and service records had been reviewed.  The 
examiner stated that the medical documentation provided by 
the in-service examiners indicated the presence of depression 
and symptoms of depression.  The symptoms of depression 
included sleep disturbance, change in weight, irritability, 
social withdrawal, and somatic complaints.  The examiner 
observed that these symptoms could have been due to a 
depressive disorder and not just an adjustment reaction to 
military service.  In addition, the examiner stated that it 
was possible that the veteran had a recurrent or chronic 
depressive disorder that began while he was in service.  

However, the examiner also observed that documentation 
provided by the in-service examiners provided good evidence 
to support the conclusion that the veteran's depression was 
related to his inability to adjust to military service.  The 
examiner opined that the veteran's diagnosed depressive 
disorder was not likely related to his military service.  

The preponderance of the evidence in this matter is clearly 
against the claim.  The summary of the evidence indicates 
that during active service the veteran was diagnosed with a 
situation stress reaction with depression; adjustment 
disorder with depressive and withdrawal features related to 
work environment; adjustment disorder; and life circumstance 
problem.  Following service, in February 1993 the veteran was 
diagnosed with depressive reaction.  In June 1998, he was 
diagnosed with a provisional intermittent explosive disorder.  
He was again diagnosed with depressive disorder in June 2001, 
and finally in December 2002, it was noted that the veteran 
suffered from depression.  

The only examiner to comment on the etiology of the veteran's 
depressive disorder was the December 2002 examiner who 
indicated that while it was possible that the veteran had a 
recurrent or chronic depressive disorder during service, the 
documentation provided by the in-service examiners provided 
good evidence to support the conclusion that the veteran's 
depression was related to his inability to adjust to military 
service.  As such, it was not likely that the veteran's 
currently diagnosed depressive disorder was related to his 
military service.  See Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV) (Relative to adjustment-related 
disorders, and noting that once the stressor or its 
consequences has terminated, the symptoms do not persist for 
more than an additional 6 months.  By definition, symptoms 
cannot persist for more than 6 months after the termination 
of the stressor or its consequences.  A "[c]hronic" 
specifier applies when the duration of the disturbance is 
longer than 6 months in response to a chronic stress or to a 
stressor that has enduring consequences.).  

In the present case, the veteran left active service in 1992 
and by definition, his symptoms did not persist for more than 
an additional 6 months.  The evidence of record after service 
indicates that his current depressive disorder is unrelated 
to his military service.  In particular, the December 2002 VA 
examiner opined that the veteran's current depressive 
disorder was not related to his military service.  Absent any 
objective medical evidence linking the veteran's currently 
diagnosed depressive disorder, or an acquired psychiatric 
disorder, to active service, service connection is not 
warranted and the veteran's claim must be denied.  

Finally, to the extent that the veteran contends that he has 
an acquired psychiatric disorder that is related to active 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has an acquired psychiatric disorder 
that is etiologically related to active service.  The appeal 
is accordingly denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



	                        
____________________________________________
	Vito A. Clementi
 	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


